Case: 14-10961    Date Filed: 09/29/2014   Page: 1 of 3


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10961
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:07-cr-00047-CG-WC-8



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LADAWN BURKS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (September 29, 2014)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-10961      Date Filed: 09/29/2014   Page: 2 of 3


      Ladawn Burks appeals his sentence of 30 months of imprisonment,

following the second revocation of his supervised release. See 18 U.S.C.

§ 3583(e)(3). He argues that the district court failed to explain the reasons for its

chosen sentence and that his sentence is substantively unreasonable. We affirm.

      The district court provided a reasoned basis for its decision. The district

court stated that it had “considered the chapter seven provisions” of the Sentencing

Guidelines, see U.S.S.G. § 7A intro. cmt., and determined that a sentence of

imprisonment was necessary because his conduct made “it very difficult for [him]

to be supervised by the probation office.” As explained by the district court,

Burks’s supervised release had been “revoked before because [he] tested positive

for cocaine and marijuana,” failed to complete his sentence of “six months at the

halfway house,” and “used [a controlled substance] right after” being expelled

from the halfway house. Burks argues that it is unclear why the district court

varied upward from his advisory guideline range of four to ten months of

imprisonment, but the district court explained that it selected a sentence to address

Burks’s “second revocation.”

      Burks’s sentence is reasonable. As explained by the district court, Burks is

not “amenable to supervision.” Within the first four months of his release from

prison, Burks twice tested positive for cocaine, and the district court and the

probation office modified the conditions of supervised release for Burks to receive


                                           2
               Case: 14-10961     Date Filed: 09/29/2014   Page: 3 of 3


mental health treatment and to enroll in a residential treatment drug program.

After Burks admitted a third time to using cocaine, the district court revoked

Burks’s supervised release and sentenced him to a custodial sentence of six months

followed by 54 months of supervised release, the first 180 days of which he was to

stay in a halfway house, but Burks was expelled from the halfway house. The

district court was entitled to revoke Burks’s second term of supervised release after

he admitted to using synthetic marijuana, which was a grade B violation of his

supervised release, see U.S.S.G. § 7B1.1(a)(2) & cmt. n.3; Ala. Code §§ 13A-5-

6(a)(3), 13A-12-212(b). The district court reasonably determined that a term of

imprisonment of 30 months was necessary to address the nature and circumstances

of Burks’s violation and his history and characteristics. See 18 U.S.C. § 3553(a).

Burks argues that his sentence is excessive in the light of his lack of a criminal

history, his minor violations of his supervised release, and his inability to obtain

drug treatment, but lesser sentences have been ineffective. The district court did

not abuse its discretion.

      We AFFIRM Burks’s sentence.




                                           3